Exhibit 10.1










[Sealed Air Corporation letterhead]










August 28, 2012




Jerome A. Peribere

Penthouse NE

210 W Washington Square

Philadelphia, PA 19106




Dear Jerome,




On behalf of Sealed Air Corporation (the “Company,” “we” or “us”), I am pleased
to confirm with you the terms of our offer of employment.




1.

Start Date, Position and Duties. Your start date will be September 1, 2012. You
will have the title of President and Chief Operating Officer of the Company. In
that position, you will report to the Chairman and Chief Executive Officer of
the Company. You will have such duties and responsibilities as may be assigned
to you from time to time by the Chairman and Chief Executive Officer, including
without limitation oversight of strategy and operations for all lines of
business as well as supply chain and research and development. In addition, you
will co-chair the senior management steering committee for the Diversey
Integration.




You will also be appointed to the Board of Directors of the Company (the
“Board”) effective with your start date. We will use our best efforts to cause
your nomination for election to the Board for future years while you serve as
President and Chief Operating Officer or Chief Executive Officer.




You will be transitioned to the position of President and Chief Executive
Officer of the Company, reporting to the Board, beginning effective March 1,
2013. In that position, the Chief Financial Officer, General Counsel and all
other functional leaders will also report to you.




The location of your position will be at the Company’s headquarters in Elmwood
Park, NJ. You will be expected to relocate and establish a primary residence in
proximity to the Company’s headquarters as soon as practicable after your start
date, but not later than one year after the start date. You will be eligible for
standard benefits under the Company’s relocation policy.

















--------------------------------------------------------------------------------










During your employment, you (i) will devote substantially all your working time
and attention to the business and affairs of the Company (excluding any vacation
and sick leave to which you are entitled), render such services to the best of
your ability, and use your reasonable best efforts to promote the interests of
the Company, (ii) will not engage in any other employment, consulting or other
business activity that would create a conflict of interest with your services to
the Company, (iii) will not assist any person or entity in competing with the
Company or in preparing to compete with the Company and (iv) will comply with
the Company's policies and rules, as they may be in effect from time to
time. Notwithstanding the foregoing, you will be entitled to (A) serve on the
boards of such organizations (both for profit or non-profit) on which you
currently serve as previously communicated to us, (B) serve on civic or
charitable boards or committees, (C) deliver lectures or fulfill speaking
engagements, or (D) manage personal investments, so long as, in each such case,
such activities do not (a) significantly interfere with the performance of your
responsibilities as an employee of the Company, or (b) create a conflict of
interest with your services to the Company.




2.

Term. The initial term of your employment will be for a period of four years,
commencing on your start date (the “Initial Term”). Your employment will then be
renewed automatically for additional one year periods commencing on the last
date of the Initial Term, and on each one year anniversary date thereafter (each
subsequent one year period together with the Initial Term, hereinafter
collectively the “Term”), unless either the Company or you provides the other
party with written notice at least 90 days prior to the last date of the Initial
Term or any subsequent Term stating that your employment will not be renewed. 




The Term of your employment may be ended earlier as follows: (i) the Term will
end automatically upon your death or permanent and total disability; (ii) the
Term will end upon your voluntary termination of employment and you agree in
that circumstance to provide the Company with prior written notice at least 90
days in advance of your termination date; (iii) the Term will end immediately
upon the Company’s termination of your employment for cause; and (iv) the Term
will end upon the Company’s termination of your employment without cause
provided that (A) the Company provides you with at least 90 days prior written
notice and (B) if such termination of employment without cause occurs during the
Initial Term, the Company provides you with cash severance payments described in
Section 4 below. For purposes of this letter, “cause” means any of the following
as determined by the Company: (i) an act of gross negligence or willful
misconduct significantly injurious to the Company or any subsidiary, (ii) gross
dereliction of duties after notice to you and failure to correct the
deficiencies within a thirty (30) day period thereafter, or (iii) fraud in your
capacity as an employee.




3.

Initial Equity Awards. We will provide you with the following equity awards
under the Company’s 2005 Contingent Stock Plan (or any successor plan) (the
“Stock Plan”) in connection with your acceptance of this offer. These awards
have been approved by the Organization and Compensation Committee of the Board
(the “OCC”), subject to your accepting this offer and commencing
employment. These awards will be evidenced by














--------------------------------------------------------------------------------













formal award agreements, which will be the governing documents for your awards.

•

Performance Share Units. You will receive two awards of Performance Share Units
under which you may earn up to 350,000 shares of our common stock based on our
performance. The following summarizes the key features of the awards:


-

Performance will be based on our total stockholder return (“TSR”) relative to
our peer group, determined in a manner consistent with the relative TSR metric
in our 2012-2014 Performance Share Units awarded earlier this year.


-

Under the first award, there will be four separate tranches of 25,000 shares
each (for a total of 100,000 shares) that become earned based on our relative
TSR for the four consecutive 12-month performance periods ending on August 31 in
each of 2013, 2014, 2015 and 2016. The shares for a tranche are earned if our
relative TSR for the applicable 12-month performance period is at or above
median of the peer group. Any shares that become earned based on TSR performance
for a performance period will be vested and settled by delivery of shares on
August 31, 2016 (or earlier in case of death or disability before that date),
provided that any such shares will be forfeited if, following the performance
period but before August 31, 2016, your employment is terminated by the Company
for cause (as defined below) or you breach any of the covenants in Section 5
below, including covenants in any Company agreements regarding protection of
confidential information and ownership of trade secrets and inventions
referenced in Section 5 below. Such shares (to the extent earned based on TSR
performance) shall not be forfeited for any other termination of employment
after the applicable performance period. If your employment terminates during
one of the 12-month performance periods due to death or disability, you will
vest in a pro rata portion of the shares for that tranche subject to TSR
performance during that performance period, to be settled immediately following
the determination of TSR performance. For any other termination of employment
during one of the 12-month performance periods, you will forfeit the shares for
that tranche and the tranche for any remaining 12-month performance period
commencing after that date.


-

Under the second award, you will be eligible to receive up to an additional
250,000 shares based on cumulative TSR through August 31, 2016 and our stock
price, as follows: (i) if cumulative TSR on August 31, 2016 is in the top 40% of
peers and the stock price is at or above $30 per share on that date, an
additional 150,000 shares will be earned; (ii) if cumulative TSR on August 31,
2016 is in the top 40% of peers and the stock price is at or above $35 per share
on that date, an additional 200,000 shares will be earned; or (iii) if
cumulative TSR on August 31, 2016 is in the top 33% of peers and the stock price
is at or above $40 per share on that date, an additional 250,000 shares will be
earned. This award will be subject to our standard employment termination
provisions. Under these provisions, if your employment terminates for any reason
other than death or disability before August 31, 2016, you will forfeit the
award. In case of death or disability, you














--------------------------------------------------------------------------------










will be eligible to receive a pro rata portion of the award subject to the
applicable performance requirements.

•

Time-Based Restricted Stock. You will receive awards of Restricted Stock under
the Stock Plan, as follows:


-

To compensate you for reduced pension benefits as a result of accepting our
offer, you will receive a Restricted Stock award for 50,000 shares effective as
of your start date. In addition, you will receive a Restricted Stock award for
25,000 shares on the first anniversary of your start date.


-

Each Restricted Stock award will vest in full (i.e., cliff vest) on the third
anniversary of the applicable grant date provided you remain employed with us
through the applicable vesting date. These awards will be subject to our
standard employment termination provisions in effect at the time of grant. Under
these provisions currently, if your employment terminates for any reason other
than death or disability before the vesting date, you will forfeit the award. In
case of death or disability, you will vest in full. For the award described
above to be granted on the first anniversary of your start date, you must be
employed with us on the applicable grant date to receive the award, and you will
not be compensated for such award if your employment terminates for any reason
before the applicable grant date (including in case of death or disability).




4.

Ongoing Compensation and Benefits. We will provide you with the following
compensation and benefits during your employment:




•

Base Salary: You will receive base salary at the annual rate of $950,000,
payable in accordance with the Company’s regular payroll practices. At least
annually, the OCC will consider whether, in its discretion, to increase, but not
decrease, your rate of base salary, based on market trends, internal
considerations, performance or such other factors as the OCC may determine.


•

Annual Bonus. Each year you will be eligible for consideration for an annual
bonus in a target amount equal to 110% of your base salary and a maximum amount
of 200% of your target. Your 2012 bonus opportunity will be based on your full
annual rate of base salary (i.e., not pro rated). Your actual bonus amount will
be determined by the OCC based on its review of your performance in accordance
with the Company’s annual bonus program for senior executives as in effect from
time to time, provided that for 2012 your annual bonus will not be less than 50%
of your target.


•

Long-Term Incentives. You will receive long-term incentives in accordance with
the Company’s long-term incentive program for senior executives as in effect
from time to time as determined by the OCC in its discretion, taking into
account factors such as market practice, cost, performance and such other
factors as determined appropriate by the OCC. For 2012, you will receive an
award of 2012-2014 Performance Share














--------------------------------------------------------------------------------










Units under the Stock Plan as soon as practicable after your start date with a
target grant date value of $2.0 million (based on a $4.0 million full year
target pro rated by 50%). Notwithstanding any other provision of any such award
to the contrary, the following special retirement provisions shall apply to your
long-term incentive awards: if you retire from the Company upon the completion
of the Initial Term or any time thereafter in accordance with the provisions of
Section 2 above (including any required notice of retirement by you), then any
outstanding long-term incentive awards will continue to vest in accordance with
their original vesting schedule without any pro rata adjustment for the period
of service completed but subject to any applicable performance conditions. Such
special retirement provisions shall not apply if the Company terminates your
employment for cause or determines that your employment could have been
terminated for cause. In addition, payment per the original vesting schedule
following retirement is conditioned on your compliance with the covenants set
forth in Section 5 below, including covenants in any Company agreements
regarding protection of confidential information and ownership of trade secrets
and inventions referenced in Section 5 below. 


•

Benefits. During the Term, you will be entitled to participate in all
retirement, health and welfare, vacation and other benefit plans and
arrangements generally available to other senior executives of the Company in
accordance with the terms and provisions of such plans. In that regard, for
purposes of the Company’s applicable vacation program you will be treated as
having thirty-five years of service as of your start date. In addition, the
Company will work with you to develop as soon as practicable a deferral program
for your salary and annual cash bonus awards, subject to the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”). 


•

Severance and Change in Control Benefits. You will be eligible to participate in
any severance or change in control programs generally available to senior
executives, although currently no such programs are offered other than change in
control provisions for equity awards under the Stock Plan. 


Notwithstanding the foregoing, if your employment is terminated by the Company
without cause during the Initial Term as set forth in Section 2, you will be
entitled to receive (A) a pro rata annual bonus for the year of termination
subject to actual performance, payable at the same time bonuses are normally
paid, plus (B) cash severance equal to one year of salary and target annual
bonus as in effect at the date of termination, payable in equal installments
over 12 months in accordance with the Company’s regular payroll practices. Each
payment will be treated as a separate payment for purposes of determining
whether such payments are considered nonqualified deferred compensation within
the meaning of Section 409A. In the event any such payment is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment shall not be
made, provided or commenced until six months after your termination
date. Payment of such amounts are conditioned upon (i) your providing the
Company within 60 days after your termination of employment with a release of
claims on such form as customarily used by the Company and (ii)














--------------------------------------------------------------------------------










your compliance with the covenants set forth in Section 5 and in any agreements
you have entered into regarding protection of confidential information and
ownership of trade secrets and inventions.

•

Business Expenses. We will reimburse you for reasonable and necessary travel and
accommodation costs, entertainment and other business expenses incurred as a
necessary part of discharging your duties hereunder, subject to our standard
expense reimbursement policies. 




5.

Covenants. You will protect the Company’s confidential and proprietary
information, and in that regard you agree to enter into standard Company
agreements regarding protection of confidential information and ownership of
trade secrets and inventions.  In addition, the following covenants will apply:




•

Non-Competition. For 18 months following your termination of employment with us,
you shall not, without the prior written consent of the Board, (i) either
directly or indirectly compete with or in any way engage your talents for the
benefit of a competitor of the Company or any of its affiliates (collectively,
“Sealed Air”) in any capacity related directly or indirectly to any aspect of
your past employment with us in any location where Sealed Air engages in
business or (ii) act as an officer, director, employee, consultant, partner or
stockholder owning more than five percent of a corporation, business or
enterprise that is in the business of designing, developing, manufacturing,
selling, servicing or promoting a product or service that competes with any of
the products or services manufactured, sold or under development by Sealed Air
during your employment by us. You acknowledge and represent that your background
and experience adequately qualifies you to engage in other profitable lines of
endeavor and that you will not be subject to undue hardship by reason of this
non-competition commitment.


•

Non-Solicitation of Customers. For a period of 18 months following your
termination of employment with us, you shall not solicit, entice, persuade, or
induce any of Sealed Air’s clients or customers at any time during your
employment with us to purchase products or services that are the same or similar
to any product or service manufactured or sold by Sealed Air.


•

Non-Solicitation of Employees. For a period of 18 months following your
termination of employment with us, you shall not without the Board’s prior
written consent, cause or attempt to cause any employee, agent or contractor of
Sealed Air to terminate his or her employment, agency or contractor relationship
with Sealed Air; or interfere or attempt to interfere with the relationship
between Sealed Air and any employee, agent or contractor; or hire or attempt to
hire any employee, agent or contractor of Sealed Air.


•

Non-Disparagement. Following your termination of employment with us, you agree
that you will not make any disparaging or derogatory remarks or statements about
the Company, or the Company’s current and former officers, directors,
shareholders,














--------------------------------------------------------------------------------










principals, attorneys, agents or employees. The Company agrees that it will not
make any disparaging or derogatory remarks or statements about you or your
employment with Company.Remarks or statements made by any officer, director,
shareholder, principal or employee of the Company to any other officer,
director, shareholder, principal, or employee of the Company shall not be
covered by this covenant.  In the event a prospective employer contacts the
Company by any means to verify your employment, the only information that the
Company, and its agents or employees will provide will be your hire date, date
of resignation, last position held and, upon your request, relevant compensation
information. Notwithstanding the foregoing, nothing in this letter shall
preclude you or us from making truthful statements that are required by
applicable law, regulation or legal process.


•

Survival. Any termination of your employment with us shall have no effect on the
continuing operation of this Section 5.


•

Validity; Remedies. You acknowledge that the potential restrictions on your
future employment imposed by this Section 5 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 5 unreasonable
in duration or geographic scope or otherwise, you hereby agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction. You expressly
understand and agree that the remedy at law for any breach by you of the
provisions of this Section 5 will be inadequate and that the Company shall be
entitled to injunctive relief if permitted by law. Nothing contained in this
Section 5 shall be deemed to limit the Company’s remedies at law or in equity
for any such breach of said provisions hereof. Any covenant that may not be
specifically enforceable shall, nevertheless, if breached, give rise to a cause
of action for money damages. 




6.

Miscellaneous.




•

No Conflicts. By signing this letter, you represent to the Company that your
acceptance of this offer and agreement to accept employment with the Company
under these terms will not conflict with, violate or constitute a breach of any
employment or other agreement to which you are a party and that you are not
required to obtain the consent of any person, firm, corporation or other entity
in order to accept this offer of employment.


•

Successors and Assigns. This letter shall inure to the benefit of and be binding
upon (i) the Company and its successors and assigns and (ii) you and your heirs
and legal representatives, except that your duties and responsibilities under
this letter that are of a personal nature and will not be assignable or
delegable in whole or in part without our prior written consent.


•

Entire Agreement. This letter sets forth the entire present agreement of the
parties concerning the subjects covered herein. There are no promises,
understandings,














--------------------------------------------------------------------------------










representations, or warranties of any kind concerning those subjects except as
expressly set forth herein or therein. Any modification of this letter must be
in writing and signed upon the express consent of all parties. Any attempt to
modify this letter, orally or in writing, not executed by all parties will be
void.

•

Enforceability. If any provision of this letter, or its application to anyone or
under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this letter which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


•

Governing Law. This letter shall be governed and conformed in accordance with
the laws of the State of New Jersey without regard to the State’s conflict of
laws provision.


•

Waivers. No failure on the part of any party to enforce any provisions of this
letter will act as a waiver of the right to enforce that provision.


•

Withholding. All payments of compensation to you by the Company shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law.


•

Dispute Resolution. Except with respect to enforcement of any covenants under or
referenced in Section 5 above, the following provisions apply to any disputes
that may arise regarding this letter, your employment with the Company or your
termination of employment with the Company:


-

In the event of any dispute, claim, question or disagreement arising out of or
relating to this letter or the breach hereof, the parties hereto shall use their
best efforts to settle such dispute, claim, question or disagreement. To this
effect, they shall consult and negotiate with each other, in good faith, and,
recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to both parties.


-

If the parties do not reach such a resolution within a period of 30 days, then
any such unresolved dispute or claim, upon notice by any party to the other,
shall be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the time
demand for arbitration is made by any such party. The parties shall mutually
agree upon a single arbitrator within 30 days of such demand. In the event that
the parties are unable to so agree within such 30 day period, then within the
following 30 day period, one arbitrator shall be named by each party. A third
arbitrator shall be named by the two arbitrators so chosen within ten 10 days
after the appointment of the first two arbitrators. In the event that the third
arbitrator is not agreed upon, he or she shall be named by the AAA. Arbitration
shall occur in the State of New














--------------------------------------------------------------------------------










Jersey or such other location as may be mutually agreed to by the parties.

-

The award made by all or a majority of the panel of arbitrators shall be final
and binding, and judgment may be entered based upon such award in any court of
law having competent jurisdiction. The award is subject to confirmation,
modification, correction or vacation only as explicitly provided in Title 9 of
the United States Code. The parties acknowledge that this letter evidences a
transaction involving interstate commerce. The United States Arbitration Act and
the Rules shall govern the interpretation, enforcement, and proceedings pursuant
to this section. Any provisional remedy which would be available from a court of
law shall be available from the arbitrators to the parties to this letter
pending arbitration. Either party may make an application to the arbitrators
seeking injunctive relief to maintain the status quo, or may seek from a court
of competent jurisdiction any interim or provisional relief that may be
necessary to protect the rights and property of that party, until such times as
the arbitration award is rendered or the controversy otherwise resolved.


-

To the full extent permitted by law and upon presentation of appropriate
documentation, all reasonable legal fees and expenses incurred by you as a
result of any dispute involving the validity or enforceability of, or liability
under, any provision of this letter (including as a result of any dispute
involving the amount of any payment or other benefit due pursuant to this
letter) shall be paid by the Company provided that you prevail on at least one
material issue.


You acknowledge and understand that by agreeing to binding arbitration, you are
waiving a right to a jury trial. The claims covered by this provision include
any statutory claims regarding your employment or the termination of your
employment, including without limitation claims regarding workplace
discrimination. 


•

Reimbursement for Legal Fees. The Company will reimburse you for your legal fees
incurred in connection with entering into this letter and accepting this offer,
up to a maximum amount of $35,000.




You acknowledge that you have received and read copies of the Company’s Stock
Ownership Guidelines for Executive Officers and Other Key Executives and its
Policy on Recoupment of Incentive Compensation From Executives in the Event of
Certain Restatements.




Jerome, we are most enthusiastic about your joining the team. If these
provisions are agreeable to you, please sign one copy of this letter and return
it to me as soon possible.

Sincerely,

Agreed and Accepted on August 28, 2012



/s/ William V. Hickey

     

William V. Hickey

/s/ Jerome A. Peribere

President and Chief Executive Officer

Jerome A. Peribere








